DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendments to Claims and Remarks filed on November 7, 2022 are acknowledged. 
2.2.	Claim 6 has been canceled. Claims 14-18 and 20 have been withdrawn claims 7-10 have been amended for clarity. Therefore, no New matter has been added with instant Amendment. Thus, Claims 1-5, 7-13 and 19 are active.
3.	Rejections over previously utilized Prior art are maintained as explained below. Consequently, it is appropriate to make instant Action Final.   
      Claims Interpretation
4.1.	It is noted that Claim 1 is in format of product by process claim due to language " made from: " A heat-shrinkable polyester film comprising a thermally stretched film body, the film made from a modified polyester composition comprising one or more polyesters an amount of maleic anhydride as a cross-linking agent; and optionally an amount of a glycol".
4.2.	In this respect note that" In accordance with the applicable to the treatment of product-by-process claims (MPEP 2113) and practice established by court “even though product-by –process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
4.3.	Regarding phrase of Claim 1 as: " an amount of maleic anhydride as a cross-linking agent " note that this language indicate a purpose or function of maleic anhydride and therefore constitute the intended use of maleic anhydride. However, no patentable weight will be given to a claim limitation that constitute intended use: " If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).
4.4.	Finally, due to language " optionally" presence of any additional glycol is not a requirement of Claim 1 and depending Claims 10,11 and 12. However, because polyester has one or more glycols (for PET – at least ethylene glycol and diethylene glycol generated during polymerization), then this limitation of Claim 1 and limitations of depending Claims 10-12 represent optional claimed subject matter but also satisfied by inherent presence of second glycol - diethylene glycol.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1-5, 7-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2011/0143123) in view of Ito et al ( US 2007/0009750) – hereafter Ito2007). 
5.1.	Regarding Claims 1-5,7-12 and 19 Ito disclosed HSRF (heat shrinkable film) comprising PET (poly(ethylene terephthalate) – see ( [0030] and Examples -[0076]-[0077], which can be modified with additional acid(s) and/or glycol(s) ( see [0031-[0034]), including ,for example 1,4-butanediol ( this read on polyol of Applicant's Claim 12) or polyethylene glycol( see [0034]).
5.2	According Ito film has HSR (heat shrinking ratio) of more than 50% at 90° C (see [0016]) and thickness in range from 6 micron to 250 micron (see [0049], wherein film with thickness of 40 micron is exemplified ( see [0087]). Because 1 mm (millimeter) is equal 1000 micron, then range claimed by Applicant's Claim 5 is from 10 micron to 1000 micron. Therefore, limitation of Claims 5 and 19 are satisfied.
5.3.	Regarding Claim 7 note that Ito teaches that (see [0049]): " In drawing process, preheating is preferably given to a material film at a temperature of not less than a glass
transition temperature (Tg) of the polymer constituting the film, and not more than Tg+80° C. In heat setting at the time of drawing, the film preferably is passed within a heating zone having a temperature of 30° C. to 150° C". Therefore, it is reasonable to assume that Tg ( glass transition temperature ) of polyester disclosed by Ito is in range from 30° C. to  70° C ( 150-80+70) – same range as claimed by Applicant in Claim 7.
	Regarding Claim 8 Ito disclosed that polyester composition was melted and extruded at temperature of at 275° C (see [0085]) – this temperature is inside range of Applicant's claim 8. 
5.4.	Therefore, Ito disclosed  HSRF with same properties as claimed by Applicant, wherein polyester composition can be modified with presence of additional  acids and glycols, and teaches that film should have coating layer in order to obtain film with satisfactory  transparency and " slipping  properties property which is required in terms of handling of the film " ( see [0051]) which comprises ( see [0053]) " about 0.5 to 10 mol% of a component having a polymerizable unsaturated double bond such as fumaric
acid, maleic acid ... and, as a glycol component, a component selected from an aliphatic
diol such as ethylene glycol, 1,3-propanediol, 1,4- butanediol. Further, the graft sites are composed of polymerizable unsaturated monomers and are preferable to contain components selected from fumaric acid, maleic acid, maleic anhydride, acrylic acid, methacrylic acid, etc." but silent regarding presence of maleic acid (or anhydride) in "body" of the film.
	However, Ito2007 teaches that shrinkable film comprising poly(ethylene terephthalate) can be modified with amount  up to 20 mol% of " dicarboxylic
acid containing a polymerizable unsaturated double bond include α, β-unsaturated dicarboxylic acid (e.g., fumaric acid, maleic acid, maleic anhydride, itaconic acid, citraconic acid)..." – see Ito2007 [0033] and also teaches that presence of unsaturated acid, comprising double bonds can be used in order to obtain self-crosslinking graft copolyester ( see [0138]).
	Therefore, it would be obvious to one of ordinary skill in the art to modified polyester composition of HSRF disclosed by Ito by adding maleic acid of anhydride in range up to 20 mol% per guidance provided by Ito2007 in order to obtain self-crosslinking graft copolyester with satisfactory "slipping properties" which is required in terms of handling of the film.

6.	Claims 1-5, 7-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2008/0058488) in view of Ito et al (US 2007/0009750) – hereafter Ito 2007).
6.1.	Regarding Applicant's claims 1-5,7-13 and 19 Liu disclosed HSRF comprising modified  PET ( see Abstract), wherein PET comprising  ethylene glycol and additional glycol in amount up 40 mole% as ,for example, polyethylene glycol, and also another modifier in  amount up to 30 mole% " preferably" selected from different dicarboxylic acids  ( see [0025]) and  branching agent: " selected from the group consisting of 1,1,1,-Tris(hydroxylmethyl) propane, 1,1,1,-Tris(hydroxylmethyl)propane alkoxylate, pentaerythritol,  pentaerythritol alkoxylate, Di-pentaerythritol, Di-pentaerythritol alkoxylate, Tri-pentaerythritol, glycerol, and combinations thereof; "  see [0010] – identical branching agent as claimed by Applicant in Claim 13.
6.2.	Note that HSRF " the thermally stretched PET film body has a film thickness ranging from 0.01 mm to 0.1 mm" (see [0028]) – same range as claimed by Applicant in Claims 5 and 19.
6.3.	 According to Liu film is obtained (see [0010]):" by thermally stretching the
PET film in a stretching direction under a temperature ranging from 50° C. to 130° C. such that the ratio of the film thickness of the PET film after stretching to that of the PET
film before stretching ranges from 0.2 to 0.95 " – same method step as disclosed by Applicant (see published Specification- PG PUB US 2020/0317874, [0040]). Liu also disclosed that film may have HSR in one or both direction of more than 50% at elevated temperature of  95° C. – therefore limitations of Applicant's Claims 3 and 4 are met.
6.4.	Regarding Claim 6 and 7, Liu disclosed that polyester has Tg (see [0018]): " ranging from 40° C. to 85° C., more preferably, from 60° C. to 80° C., and most preferably, from 65° C. to 75° C." – same Tg as claimed by Applicant in Claim 7. Therefore, polyester disclosed by Liu has " a glass transition temperature that is sufficiently high to render the polymer film resistant to shrinkage at temperatures normally experienced during shipping " as required by Applicant's Claim 6.
6.5.	Regarding Claim 8 Liu disclosed that (see [0019]):" the PET material has a melting point ranging from 170° C. to 250° C.".
6.6.	Therefore, Liu disclosed HSRF with same properties as claimed by Applicant, wherein polyester composition can be modified with presence of additional acids and glycols, but silent regarding presence of maleic acid (or anhydride) in polyester composition.
	However, Ito2007 teaches that shrinkable film comprising poly(ethylene terephthalate) can be modified with amount  up to 20 mol% of " dicarboxylic
acid containing a polymerizable unsaturated double bond include α, β-unsaturated dicarboxylic acid (e.g., fumaric acid, maleic acid, maleic anhydride, itaconic acid, citraconic acid)..." – see Ito2007 [0033] and also teaches that presence of unsaturated acid, comprising double bonds can be used in order to obtain self-crosslinking graft copolyester ( see [0138]).
	Therefore, it would be obvious to one of ordinary skill in the art to modified polyester composition for HSRF disclosed by Liu by adding maleic acid of anhydride in range up to 20 mol% per guidance provided by Ito2007 in order to obtain self-crosslinking graft copolyester due to presence of maleic acid comprising unsaturated double bonds.
	Response to Arguments
7.	Applicant's arguments filed on November 7, 2022 have been fully considered but they are not persuasive.
7.1.	Applicant's arguments regarding Claims 1-5, 7-12 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2011/0143123) in view of Ito2007  based on alleged deficiency incompatibility  of cited references.
7.2.	Regarding Ito Applicant stated: " Ito discloses a heat shrinkable polyester multilayer film having excellent transparency, gloss and workability, which can be produced easily. (Ito, paragraph 1). Specifically disclosed is a heat shrinkable polyester film having a haze value of not more than 2%, a glossiness at a measurement angle of 45° of not less than 200% in at least one side of the film, and a dynamic coefficient friction between one side of the film and the other side of the film of not more than
1.5. (Ito, paragraph 16). The heat shrinkable polyester film also has a shrinkage in the main shrinking direction of not less than 50%..." and that " Ito fails to teach the use of maleic anhydride in the modified polyester composition as required by claim 1".
	In response for this argument note that shrinkage in " main shrinking direction because of not less than 50 % " read on limitations of Applicant's Claims 3 and 4. It is also clear that Ito does disclose use of maleic acid  in production of film with coating wherein maleic acid used to form grafting sites: " Further, the graft sites are composed of polymerizable unsaturated monomers and are preferable to contain components selected from fumaric acid, maleic acid, maleic anhydride, acrylic acid, methacrylic acid, etc." but silent regarding presence of maleic acid (or anhydride) in "body" of the film.
	Therefore, Applicant statement that: " Ito fails to teach the use of maleic anhydride in the modified polyester composition as required by claim 1", because Applicant's claim 1 does not require that maleic anhydride is a part of main polymeric chain of the polyester.
	Applicant's further argue that Ito2007 is incompatible with Ito  because: "  one of ordinary skill in the art would not look to combine the teachings of Ito2007 with the teachings of Ito. Specifically, Ito is related to heat shrinkable films that have excellent transparency, gloss and workability. As described above, the heat shrinkage is not less than 50% and the haze value is not more than 2%." and " In contrast to Ito, Ito2007 teaches heat shrinkage ranges from -0.5% to 6% and haze values up to 7%.".
	In this respect note that according Ito2007 haze of film can be in range from 0.001 % to 7% (see Abstract).  Regarding different shrinkage value note that Ito2007 as a secondary reference does not need teach all the limitations of Applicant's claims what have already disclosed by primary reference – Ito. However, Ito2007 should provide rational to use maleic anhydride for modification of polyesters disclosed by primary reference -Ito. As explained above Ito2007 provide sufficient guidance to one of ordinary skill to use maleic anhydride (or acid) for modification of polyesters in order to form grafting sites: " Ito2007 teaches that shrinkable film comprising poly(ethylene terephthalate) can be modified with amount  up to 20 mol% of " dicarboxylic
acid containing a polymerizable unsaturated double bond include α, β-unsaturated dicarboxylic acid (e.g., fumaric acid, maleic acid, maleic anhydride, itaconic acid, citraconic acid)..." – see Ito2007 [0033] and also teaches that presence of unsaturated acid, comprising double bonds can be used in order to obtain self-crosslinking graft copolyester ( see [0138]).
	Therefore, it would be obvious to one of ordinary skill in the art to modify polyester composition of HSRF disclosed by Ito by adding maleic acid of anhydride in range up to 20 mol% per guidance provided by Ito2007 in order to obtain self-crosslinking graft copolyester with satisfactory "slipping properties" which is required in terms of handling of the film.
	For reasons above, Applicant's arguments with respect to combination of Ito with Ito2007 were found unpersuasive.
8.	Applicant's arguments regarding Claims 1-5, 7-13 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ito 2007 based on statement that teaching of Ito2007 is " unsuitable for the degree of thermal stretching required in Liu."
In response for this argument note that Applicant did not present any evidence that polyester modified with presence of any amount of maleic acid (as small as for example, 1 mol%)  will prevent production of shrinkable films disclosed by Liu.  In addition note that shrinkage characteristics of a film depending not only on polyester composition but in large degree on the method for producing oriented film as stretching ratio, stretching temperature and relaxation time and temperature.  
 However, as explained above, Ito2007 does provide motivation to use maleic anhydride in order to obtain self-crosslinking graft copolyester ( see paragraph 6.6 above): ". Ito2007 teaches that shrinkable film comprising poly(ethylene terephthalate) can be modified with amount  up to 20 mol% of " dicarboxylic acid containing a polymerizable unsaturated double bond include α, β-unsaturated dicarboxylic acid (e.g., fumaric acid, maleic acid, maleic anhydride, itaconic acid, citraconic acid)..." – see Ito2007 [0033] and also teaches that presence of unsaturated acid, comprising double bonds can be used in order to obtain self-crosslinking graft copolyester ( see [0138]).
Therefore, it would be obvious to one of ordinary skill in the art to modified polyester composition for HSRF disclosed by Liu by adding maleic acid of anhydride in range up to 20 mol% per guidance provided by Ito2007 in order to obtain self-crosslinking graft copolyester due to presence of maleic acid comprising unsaturated double bonds. " 
Applicant did not present any arguments against this motivation rational used in the Rejection over Liu and Ito2007. Therefore, Rejection is maintained and made Final.
Conclusion
      THIS ACTION IS MADE FINAL.  
9.	Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit  https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENNADIY MESH/Examiner, Art Unit 1763     

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765